Citation Nr: 0209144	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  97-29 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability and 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel
INTRODUCTION

The veteran had active service from August 1952 to March 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Washington, D.C.  In connection with his appeal, the veteran 
testified at a hearing in Washington, D.C. before the 
undersigned in May 2002.  A transcript of the hearing is 
associated with the claims file. 
During the pendency of the appeal the RO reopened the 
veteran's claim and denied entitlement to service connection 
for psychiatric disability on the merits. Nevertheless, the 
Board is required to consider the issue of finality prior to 
any consideration on the merits and the issue has been 
phrased accordingly.  38 U.S.C.A. §§ 7104(b), 5108 (West 
1991); see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  By rating decision dated in May 1985, the RO denied 
service connection for a nervous disorder and properly 
notified the veteran of the denial; he did not appeal the 
decision.

3.  The evidence received subsequent to the RO's May 1985 
decision includes evidence which is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service entrance examination disclosed that his 
psychiatric status was normal.  During service, the veteran 
was seen with complaints of nervousness.  In February 1954, 
the veteran was hospitalized and diagnosed with psychotic 
depressive reaction.  The diagnosis was subsequently changed 
to acute, situational maladjustment.  In a March 1956 
certificate, the veteran was diagnosed as a sexual deviate, 
overt homosexuality, manifested by overt homosexual 
activities.  Separation examination conducted in March 1956 
revealed no psychiatric disorder.

The veteran originally filed a claim for a service connection 
for a nervous disorder in September 1983.

A VA hospital report dated from August to December 1983 
reveals that the veteran was diagnosed with alcoholism and 
dysthymic disorder.

A VA hospital report dated from March to April 1984 reveals 
that the veteran was diagnosed with alcoholism.

In a May 1985 rating decision, the RO denied service 
connection for a nervous condition.  The veteran was notified 
of the RO's decision and of his appellate rights by a letter 
dated in the same month, but he did not file a timely appeal.

A VA hospital report dated in February 1986 reveals that the 
veteran was diagnosed with alcoholism.

A hospital report dated from November to December 1991 from 
Howard University Hospital reveals that the veteran was 
diagnosed with major depression and alcohol dependence.

VA outpatient treatment records dated from March 1984 to June 
1992 reveal that the veteran was diagnosed on several 
occasions with depression and anxiety.

The veteran underwent a VA psychiatric examination in August 
1999.  The diagnoses were major depression and alcohol 
dependence.  The examiner commented that it was not clear 
whether the veteran's current clinical presentation was 
related to a mental illness that began while in active 
service.  The examiner noted that even though there were 
verbal reports by the veteran, there was no actual written 
evidence to corroborate his claim.  Therefore, the examiner 
concluded that there did not appear to be a proximal relation 
between his present diagnosis of major depression and a major 
depression incurred during service.  

In a November 1999 statement, the veteran indicated that he 
has been receiving treatment at the VA Medical Center (VAMC) 
in Washington, D.C. from 1956 to the present time.  He 
requested that the RO obtain the earlier treatment records.

A VA hospital report dated from July to August 1996 discloses 
that the discharge diagnoses included depression.  

In October 1997, the RO sent a request to the VAMC in 
Washington, D.C. for all treatment records pertaining to the 
veteran from 1956 to the present time.  The VAMC responded 
that there were no records found for the period from 1956 to 
1984.

September 1999 VA outpatient treatment records show that the 
veteran was very bitter and angry over his surgery.  

In January 2000, the veteran's representative submitted 
duplicate VA outpatient treatment records.

At a May 2002 hearing before the undersigned, the veteran 
reported that he received treatment for a nervous condition 
at the old Howard University Hospital within one year of 
discharge from active service.  The veteran requested that 
prior to a Board decision on his claim, he be afforded an 
additional 45 days in order to submit additional pertinent 
medial evidence from Howard University Hospital.  The claim 
was held open for an additional 45 days and no evidence was 
submitted.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991).  The Board will assume 
for the purpose of this decision that the liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  Other than the above-cited provisions, 
the regulations implementing the VCAA are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received in July 1996.



III.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).

As noted above, the RO denied the veteran's claim of 
entitlement to service connection for psychiatric disability 
in an unappealed decision of May 1985.

The Board has determined that subsequently received medical 
evidence is new and material.  Specifically, the August 1999 
VA examination report indicating that it is not clear whether 
the veteran's current diagnosis of major depression is 
related to a mental illness that began during his active 
service is neither cumulative nor redundant and is so 
significant that it must be considered to fairly decide the 
claim.  Accordingly, the veteran's claim of entitlement to 
service connection for psychiatric disability is reopened.

Before deciding the merits of the veteran's reopened claim, 
the Board will undertake additional development, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903)).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the reopened claim.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for psychiatric disability is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

